        Case 1:19-cv-01061-KG-KK Document 54 Filed 07/21/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RESERVATIONS UNLIMITED
et al.,

       Plaintiffs,

vs.                                                          Civ. No. 19-1061 KG/KK

NEWTEK SMALL BUSINESS
FINANCE,

       Defendant.

                ORDER GRANTING MOTION TO REOPEN DISCOVERY

       THIS MATTER is before the Court on Plaintiffs’ Motion to Reopen Discovery and Extend

Discovery Deadline (Doc. 48) (“Motion”), filed June 17, 2021. Defendant filed a response in

opposition to the Motion on July 1, 2021, (Doc. 49), and Plaintiffs do not intend to file a reply.

(Doc. 52.) Having reviewed the parties’ submissions, the record, and the relevant law, and being

otherwise fully advised, the Court FINDS that Plaintiffs’ Motion is well taken and should be

GRANTED as set forth below.

       Plaintiffs’ Motion arises out of written discovery requests Plaintiffs served on Defendant

on May 17, 2021. (Doc. 48 at 1.) These requests were plainly untimely because discovery closed

on May 17, 2021; discovery was to be completed on or before that date; and, Defendant was

entitled to 30 days to respond to the requests. (Doc. 33 at 2 & n.2); Fed. R. Civ. P. 33(b)(2); Fed.

R. Civ. P. 34(b)(2)(A); Fed. R. Civ. P. 36(a)(3). Thus, in an Order Granting in Part and Denying

in Part Motion for Protective Order and Expenses, the Court prohibited Plaintiffs from taking

discovery pursuant to their May 17, 2021 written discovery requests. (Doc. 45 at 3.) However, the

Court did so without prejudice to Plaintiffs’ ability to file a properly supported motion to reopen

discovery by June 17, 2021. (Id.) Plaintiffs’ Motion timely followed.
          Case 1:19-cv-01061-KG-KK Document 54 Filed 07/21/21 Page 2 of 5




         In their Motion, Plaintiffs ask the Court to reopen discovery for the sole purpose of

allowing them to obtain discovery from Defendant pursuant to the requests they served on May

17, 2021. (Doc. 48 at 4-5.) In support of this request, Plaintiffs argue that: (1) “[t]here have been

no previous continuances of the deadline for discovery”; (2) there is currently no trial setting in

this matter; (3) the requested relief would not prejudice Defendant or unfairly advantage Plaintiffs;

(4) the discovery sought is likely to lead to admissible evidence; (5) Plaintiffs fully responded to

Defendant’s written discovery and also participated in a deposition; and, (6) Plaintiffs’ counsel

have been honest about the fact that they calendared the deadline “incorrectly as the deadline for

discovery to be propounded and not for it to be responded to by each party.” (Id. at 3-4.)

         In its response, Defendant counters that the Court should deny Plaintiffs’ Motion because:

(1) Plaintiffs have not been diligent in taking discovery; (2) Plaintiffs have not adequately

explained their failure to take discovery before the deadline expired; (3) Defendant opposes the

requested relief; (4) Defendant will be unfairly prejudiced if Plaintiffs are allowed to take

discovery after Defendant has already filed a motion for summary judgment; (5) Plaintiffs’ need

for written discovery was wholly foreseeable; and, (6) Plaintiffs have failed to show that the

discovery requests at issue will lead to relevant evidence.1 (Doc. 49 at 6-10.)

         In general, the Federal Rules of Civil Procedure “should be construed . . . to secure the just,

speedy, and inexpensive determination of every action,” Fed. R. Civ. P. 1, with a preference for

“decisions on the merits.” Foman v. Davis, 371 U.S. 178, 181-82 (1962); McBride v. CITGO

Petroleum Corp., 281 F.3d 1099, 1104 (10th Cir. 2002).



1
 Confusingly, Defendant argues that the discovery Plaintiffs seek must be not “merely admissible” but also “relevant.”
(Doc. 49 at 9 (emphases omitted).) In so arguing, Defendant appears to suggest that “admissible” evidence is not
necessarily “relevant.” (Id.) In fact, at a minimum, evidence must be relevant to be admissible. Fed. R. Evid. 402.

                                                          2
        Case 1:19-cv-01061-KG-KK Document 54 Filed 07/21/21 Page 3 of 5




       Under Federal Rule of Civil Procedure 6, “[w]hen an act may or must be done within a

specified time, the court may, for good cause, extend the time . . . on motion made after the time

has expired if the party failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B).

“[E]xcusable neglect under Rule 6(b) is a somewhat elastic concept and is not limited strictly to

omissions caused by circumstances beyond the control of the movant.” Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 392 (1993) (quotation marks omitted). “[T]he

determination is at bottom an equitable one, taking account of all relevant circumstances

surrounding the party’s omission.” Id. at 395. Such circumstances include:

       (i) the danger of prejudice to the opposing party; (ii) the length of the delay and its
       potential impact on the judicial proceedings; (iii) the reason for the delay, including
       whether it was within the reasonable control of the movant; and (iv) whether the
       movant acted in good faith.

Est. of Anderson v. Denny’s Inc., 291 F.R.D. 622, 632 (D.N.M. 2013).

       If the Court finds that there is excusable neglect for a party’s failure to timely move to

modify a scheduling order, it must then determine whether good cause exists to support the

requested modification. McNeese v. United States, No. CV 17-1164 KWR/KK, 2020 WL 619171,

at *5 (D.N.M. Feb. 10, 2020); Fed. R. Civ. P. 16(b)(4). To demonstrate good cause under Rule 16,

the moving party must “show that it has been diligent in attempting to meet the deadlines.” Strope

v. Collins, 315 F. App’x 57, 61 (10th Cir. 2009). In deciding whether to modify a scheduling order

to reopen discovery, courts should consider “several relevant factors,” including:

       1) whether trial is imminent, 2) whether the request is opposed, 3) whether the non-
       moving party would be prejudiced, 4) whether the moving party was diligent in
       obtaining discovery within the guidelines established by the court, 5) the
       foreseeability of the need for additional discovery in light of the time allowed for
       discovery by the district court, and 6) the likelihood that the discovery will lead to
       relevant evidence.


                                                 3
        Case 1:19-cv-01061-KG-KK Document 54 Filed 07/21/21 Page 4 of 5




Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987). Whether to reopen discovery is within

the Court’s discretion. See id.

       Considering each of the overlapping Estate of Anderson and Smith factors in turn, the Court

first finds that granting Plaintiffs’ Motion would not prejudice Defendant or unfairly advantage

Plaintiffs. Est. of Anderson, 291 F.R.D. at 632; Smith, 834 F.2d at 169. In the unlikely event that

Defendant learns of additional facts supporting its summary judgment motion in the course of

providing information to Plaintiffs, it can certainly move to reopen any pertinent deadlines that

have expired. Meanwhile, however, there have been no prior discovery extensions; Plaintiffs’

requests were served only 30 days late; trial has not even been scheduled; and, granting Plaintiffs’

Motion will have little if any impact on the timely resolution of this case. Est. of Anderson, 291

F.R.D. at 632; Smith, 834 F.2d at 169; see also McNeese, 2020 WL 619171 at *6 (“[A] trial that

has not yet been set cannot be characterized as imminent.”). Each of these factors weighs heavily

in favor of granting Plaintiffs’ Motion.

       The Court agrees that Plaintiffs’ reason for serving its written discovery requests out of

time is “barely excusable.” Est. of Anderson, 291 F.R.D. at 636. However, Defendant does not

dispute that Plaintiffs “fully responded to [Defendant’s] discovery requests and also participated

in a deposition,” and thus diligently participated in discovery to that extent. (Doc. 48 at 4; see

generally Doc. 49.) Moreover, the Court finds that Plaintiffs’ counsel have been honest about their

calendaring error and acted in good faith, albeit neglectfully, in serving written requests on the last

day of discovery. Est. of Anderson, 291 F.R.D. at 632; Smith, 834 F.2d at 169. These factors weigh

slightly in favor of granting Plaintiffs’ Motion.

       That Defendant opposes Plaintiffs’ request to reopen discovery weighs against granting the

request. Smith, 834 F.2d at 169. Another factor weighing against granting Plaintiffs’ Motion is
                                              4
        Case 1:19-cv-01061-KG-KK Document 54 Filed 07/21/21 Page 5 of 5




Plaintiffs’ concession that the need for the discovery they seek was foreseeable before the

discovery deadline expired. Id.; (Doc. 48 at 4.) However, the discovery sought is, as Defendant

acknowledges, “primary discovery to support [Plaintiffs’] claim[s],” (Doc. 49 at 9), and it is

therefore highly likely to lead to relevant evidence. Smith, 834 F.2d at 169. Particularly in light of

the Court’s preference for cases to be decided on the merits, this factor weighs in favor of

reopening discovery. Foman, 371 U.S. at 181-82; McBride, 281 F.3d at 1104. After carefully

weighing all of the foregoing factors, the Court in its discretion concludes that the balance tips in

favor of granting Plaintiffs’ Motion.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Reopen Discovery and Extend

Discovery Deadline (Doc. 48) is GRANTED. Discovery in this matter is reopened for the sole

purpose of allowing Plaintiffs to obtain discovery from Defendant pursuant to the written

discovery requests they served on May 17, 2021. Defendant shall serve responses and objections

(other than on grounds of timeliness) to these requests no later than Monday, August 23, 2021.

       IT IS SO ORDERED.




                                                      ____________________________________
                                                      KIRTAN KHALSA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  5
